.
.   -




        Hon. Iz. L. ‘Shelton            opinion No. O-5053
        County Auditor                  Be: Should the county auditor
        Johnson County                  approve the salary warrants of
        Cleburne, Texas                 county officials  under the facts
                                        stated?
        Dear Sir;
                  Your letter   of January 12, 1943, requesting the
        opinion of this department on the question stated therein
        reads in part as follows:
                        “When the County budget was prepared and
                 ap roved on October 10, 1942 covering the year
                 19f:3 certain officials      salaries were set in the
                 budget at certain amounts.         When the day of set-
                 ting salaries    for officers     as provided by the
                 Officers’   Salary Bill,    on the ,first   regular
                 meeting day in January 1943 some of these sala-
                 ries were set in excess of the approved budgat.‘~
                 Is this permissible     and must the County Auditor
                 approve the salaries      set in January at the
                 amounts in excess of the approved budget?
                       ,t. . . . II

                      Your letter of January 15, 1943, supplementing         your
        letter     of January 12, 1943, is in part as followsr
                        “I wish to thank you very much for your prompt
                 reply to my letter   of 12th inst ., enclosing   copies
                 of Opinions Eos. O-07 and O-327 but I do not think
                 that these opinions cover the particular     case under
                 considerat ion.   Probably 1~ should have been more
                 explicit.
                         “To give you a better understaqding of the
                  situation;    on August 28, 1942 the Commissioners’
                  Court had a hearing and adopted the budget for the
                 ‘year 1943. The court that adopted this budget is
                  the same new court With the exception of one commis-
                  sioner, and they ara aware of the prevailing      condl-
                  tions.     They set the budget for three of the elected
                  officials    then as follows:  one for $3,000.00,   one
                                                                    -   -.   _




Hon. E. L. Shelton,       page 2   (o-5053)


     for $3,230.00 and one for $1,800.00.  When they
     met on January 11th this year, without any no-
     tice whatever they raised these three salaries,
     two to the maximumfor Johnson County and one an
     additional  $200.00.
           “In your opinions you quote the law as to
     grave emergencies the budget can be amended. You
     can readily see that this does not apply to the
     salary of any deputy and besides it occurs to us
     that there is no grave emergency, this could have
     all be ascertained   at the time of adopting the
     budget and had it been done then we would not have
     raised the question.
             “In addition to the emergency clause, there
     are not sufficient     funds to meet the payments of
     increase.     Just this last year the fund carried a
     deficit    of &,384.33   and in no prior year has the
     fund been less than $5,000.00 in the red at the
     end of the year which has been supplemented each
     year by transfer from the General Fund of the
     county.
             “The offices   under consideration,      two, the
     County Judge and the County Clerk.            Not until last
     year have these two offices          ever paid their way
     but owing to the excessive          demand for delayed birth
     certificates      each office    received approxi.mately
     $2,000.00 additional        fees this past year but this
     has about reached the saturation point and when it
     does this addition&         fees will cease.
           “If this information is not sufficient   we shall
     be glad to furnish more but we believe    this will
     enable you to better understand the situation     and
     our position.
           ‘1. . .    .
            “P.S.
            “1 understand the Court is meeting today to
     amend the budget to take care of this previous ac-
     tion.”
           Johnson County has a population of 30,361 inhabitants
according to the l&O Federal Census, therefore,    the county of-
ficials  of said county must be compensated on an annual salary
basis as required by Section 13 of Article 3912e Vernon’s Anno-
tated Civil Statutes.
.   --




         Hon. E* L. Shelton,    page 3   (0-5053)


                    Section 13 of Article   3912e, supra, fixed the salary
         of each county official   named therein in the class of counties
         in which Johnson County falls,    at not less than the total sum
         earned by him in his official    capacity for the fiscal  year
         1935 and not more than the maximumamount allowed such officer
         under laws existing   on August 24 1935. (See the cases of
         Nacogdoches County v. Winder 146 S.W. (2) 9’72 and Nacogdoches
         county V. Jinkins,   140 S.W. t2) 901).
                     It is the duty of the commissioners’ court, under
         the salary law, to fix the annual salaries         of the county offi-
         cials in their respective      counties,   within the statutory lim-
         its, at their first     regular meeting in January.      The county
         budget is prepared prior to the time when the salaries          of the
         county officials    are fixed.     The budget law (Article    689a-11,
         Vernon’s Annotated Civil Statutes)        requires the county judge
         after the adoption of the county budget and prior to October
         15th of each year, to file with the State Comptroller          at Austin,
         Texas a true and correct       summarized statement of the adopted
         budge i showing the total amount adopted for each of the several
         divisions   of the county’s activities      and outstanding obliga-
         tions and other things as mentioned in said statute.          However,
         this statute (Article      689a-11, supra) does not authorize the
         commissioners1 court to fix the salaries         of the county offi-
         cials.    County officials    who are compensated on an annual sal-
         ary basis under the salary law are paid out of the Officers’
         Salary Fund. Paragraph (b), Section 6, Article          3912e, Vernon’s
         Annotated Civil Statutes,      authorizes   the commissioners’ court
         to transfer from the general fund of the county to the Offi-
         cers’ Salary Fund or Funds of such county, such funds as may
         be necessary to pay the salaries        and other claims chargeable
         against the same when the moneys deposited therein are insuf-
         ficient   to meet the claims payable therefrom.
                     It is our opinion that in preparing the county budget
         the commissioners’ court should anticipate,     if possible,    the
         amount that the Officers’    Salary Fund would have to be supple-
         mented from the General Fund, if any, and make provisions
         therefor   in the budget.   However, the moneys deposited    in the
         Officers’   Salary Fund as required by the salary law may be
         sufficient   to pay or meet all claims payable therefrom.       If
         this be true, then it would be unnecessary to supplement the
         Officers’   Salary Fund from the General’Fund.      As it is the duty
         of the commissioners1 court, as above stated, to fix the sala-
         ries of the county officials    at its first meeting in January,
         if at this time, the annual salaries     of the county officials
         are fixed within the statutory limits,     you should approve the
         salary warrant despite the budget provisions      fixed by the
         court.
Hon.   E. L. Shelton,   page 4     (O-5053)


           We enclose   herewith    the copy of the minutes of the
commissioners'  court   enclosed    with your inquiry.
                                    Yours very truly
                                    ATTORNEY
                                           GENERAL
                                                 OF TEXAS

                                    By /s/   &dell   Williams
                                    Ardell   Williams,   Assistant

APPROVED FEB 2, 1943
/s/ Grover Sellers
FIRST ASSISTANTATTORNEY
                      GENUAL
APPROVED:OPINION COMMITl'K3
BY:     BWB, Chairman
AW:mp:wb
Encl.